Citation Nr: 0111023	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-02 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right hand 
disorder, claimed as a residual of a right hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from September 1956 
to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim of service-connection for 
residuals of a right hand injury.  

While the veteran's substantive appeal included a request for 
a hearing before a Member of the Board sitting at the RO 
(Travel Board hearing), he formally withdrew his hearing 
request in November 2000, and no action in this regard is 
indicated or appropriate.  


FINDINGS OF FACT

1.  An April 1983 Board decision denied service connection 
for residuals of a right hand injury; the veteran was issued 
notice of the Board denial at that time.  

2.  Evidence received since the April 1983 Board decision is 
probative of the issue as to whether a current right hand 
condition is due to military service, and serves to reopen 
the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1983 Board decision, which meets the requirements to reopen 
the claim of service connection for a right hand disorder, 
claimed as residuals of a right hand injury.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that, to the extent applicable to this 
claim, the duty to assist and duty to notify the appellant of 
information and evidence necessary to substantiate and 
complete a claim have been adequately discharged by VA, that 
is, with respect to the matter addressed on the merits 
herein-the reopening of the claim of service connection for 
a right hand disorder, claimed as residuals of a right hand 
injury.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The notice provisions of 
the Veterans Claims Assistance Act of 2000 have been met.  In 
the January 1999 statement of the case (SOC) and July 2000 
supplemental statement of the case (SSOC) provided to the 
veteran, he has been advised of regulatory provisions 
regarding what constitutes new and material evidence to 
reopen his claim, thus, the evidence necessary to 
substantiate his claim on appeal, and additional evidence has 
been received from him.  

In April 1983, the Board denied a claim of service connection 
for residuals of a right hand injury.  The Board issued 
notice to the veteran of the April 1983 denial of his claim.  
The April 1983 Board decision became final, and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.156(b), 
20.1100, 20.1105 (2000).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).  

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  
In making this determination, the provisions of section 
5108 require consideration of all of the evidence submitted 
or otherwise obtained since the last final decision.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Additionally, the Board notes that under 38 U.S.C. § 1154(b) 
and Court case law, an appellant's uncontradicted assertions 
regarding his self-reported combat injuries-if consistent 
with the circumstances of his/her service-are satisfactory 
evidence that the claimed events actually occurred, despite a 
lack of documentary evidence in support thereof.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The Board finds, however, 
that application of section 1154(b) is not appropriate in the 
instant case on appeal, as the numerous statements of the 
veteran--on file since and dated from April 1981, clearly 
indicate that his reported right hand injury occurred not 
during combat or a combat situation, but while changing a 
tire on a jeep in 1958-a period of peace-time duty.  See 
veteran's statements of April 1981 and October 1998.  
However, as detailed below, the lack of availability of 
section 1154 is not fatal in this case.  

The April 1983 Board decision to disallow the claim 
recognized that the veteran's service medical records were 
not available due to a fire at the National Personnel Records 
Center (NPRC), that a right hand injury in-service was not 
demonstrated by any medical evidence, and that the lay 
statements regarding the claimed injury in 1958 did not show 
that the veteran currently has, or at separation from service 
in August 1959 had, a chronic right hand disability.  Thus 
the Board decision to deny service connection was based non 
only on the lack of any evidence of a hand injury in the fall 
of 1958, but also on the lack of a current medical diagnosis 
of a chronic right hand disability.  

Specifically, the evidence available at the time of the April 
1983 Board denial included: the veteran's service discharge 
document, which indicates honorable peace-time duty from 
September 1956 to August 1959 (with Company B of the 385th 
Military Police Battalion); the veteran's April 1981 
statement regarding the circumstance of the veteran's 
reported "November 1958" right hand injury; the April 1981 
lay statement of [redacted] detailing the circumstances of 
the veteran's right hand injury sometime in "the fall of 
1958"; an April 1981 NPRC notation that no service medical 
records for the veteran were on file, as such records were 
probably destroyed in a (July 1973) fire at the NPRC's St. 
Louis facility; as well as additional notation of June 1981 
from the NPRC indicating that a search of the morning reports 
of Company B of the 385th Military Police Battalion had 
failed to show the veteran listed as sick or hospitalized 
from October 1, 1958 to December 31, 1958, and that no 
additional service medical records were available (from such 
secondary sources).  

The 1981 lay statements of the veteran and his comrade were 
give particular consideration.  However, the Board determined 
that while the veteran may or may not have injured his right 
hand, to the extent that these statements show this, the 
claim failed due to a lack of current diagnosis of a chronic 
right hand disorder at separation from service a year later 
in 1959, or presently.  

The evidence received since the April 1983 Board decision, 
however, presents a different evidentiary picture.  The 
veteran has submitted uninterpreted (identified only as "not 
in VA System") January 1999 x-ray studies of hands, 
apparently the veteran's own, and a March 1998 lay statement 
of [redacted].  While it is unfortunate that both the 
veteran, and his representative, have failed to identify the 
origin (non-VA medical facility) of the x-ray films, the 
veteran appears to have a current right hand disorder-for 
the first time.  

It is also noted that-for the first time-a lay statement 
indicates that the claimed right hand injury of the veteran 
occurred in "early 1958."  (Emphasis added).  The 
disclosure is significant, because the prior NPRC search of 
morning reports prior to June 1981 were for records only from 
October 1, 1958 to December 31, 1958.  Morning reports for 
January 1, 1958 to September 30, 1958 have never been 
reviewed to determine if the veteran was hospitalized during 
this period of time, since the June 1981 search included only 
those records from October 1, 1958 to December 31, 1958.  

This sort of evidence is sufficient to reopen the claim in 
this case.  While neither the x-ray film itself, nor the 
March 1998 lay statement, alone, compels the Board to reach 
the conclusion that new and material evidence has been 
submitted, these two pieces of evidence, in context with the 
incomplete June 1981 evidentiary development at the NPRC, 
compel the Board to conclude that new information is 
presented-as to both a current diagnosis and possible in-
service injury, information which was not demonstrated at the 
time of the April 1983 Board decision.  

Viewed in another way, it can be said that for the first 
time, evidence suggests that the veteran has a current right 
hand disorder, which potentially might be due to a reported 
in-service right hand injury, depending on further indicated 
development.  The Board assumes that the x-ray film is of the 
veteran's hand, as there is no basis to assume otherwise.  
Additionally, while the uninterpreted x-ray film does not 
prove or demonstrate that the veteran has a current right 
hand disorder (nor that this disorder is due to service or 
in-service injury), it's very existence suggests that some 
qualified medical examiner has recently considered the 
veteran to have, at the very least, some right hand 
symptomatology warranting x-ray examination.  This suggests a 
current diagnosis, and, as detailed above, both a nexus to 
service and an in-service right hand injury are, at the very 
least, among the demonstrated possibilities.  

Competent documentary evidence of record exists which 
supports the veteran's assertion that he has a current right 
hand disorder, and that additional medical records, both 
private (current) and service (from secondary sources) might 
exist which have not been requested or obtained.  This is 
enough to reopen the claim.


ORDER 

New and material evidence sufficient to reopen a claim of 
service connection for a right hand disorder, claimed as 
residuals of a right hand injury, having been submitted, the 
claim is reopened; to this extent the appeal is granted.  


REMAND

The veteran and Mr. [redacted] identify a new period of time in 
which the reported in-service right hand injury occurred-
January 1, 1958 to September 30, 1958, and additional service 
medical, administrative, or secondary source records might 
exist with regard to this period of time which have never 
been requested before.  As all prior NPRC searches for 
service medical, administrative, and secondary source records 
were limited to only those records dated from October 1, 1958 
to December 31, 1958-as then claimed by the veteran and 1981 
lay statement evidence, additional development is now 
indicated.  Accordingly, the RO should contact the NPRC and 
request another search for copies of any service medical, 
administrative, or secondary source records, including 
morning reports, which might exist dated from January 1, 1958 
to September 30, 1958-a period of time which was not 
searched in June 1981.  In doing so, the RO should note that 
a Federal Court has held that a single request for service 
medical records does not fulfill the VA's duty to assist.  
See Hayre v. West, 188 F.3d 1327 (1999).  Therefore, any 
further development indicated by the NPRC reply, would be 
completed.  

The veteran and his representative should also be contacted, 
and requested to identify the name and address of the source 
of the submitted x-ray studies received at the VA RO and 
dated in 1999, as well as any other VA or private treatment 
received for a right hand disorder, from August 1958 to the 
present.  Thereafter, authorizations should be obtained, and 
records requested and maintained in the VA claims file for 
use in the appeal.  

Upon the completion of the above requested development, and 
readjudication of the claim, the RO is reminded of the VA's 
heightened duty to explain its findings where service medical 
records are unavailable or incomplete due to no fault of the 
veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  (Emphasis added).  

Furthermore, additional development might be deemed necessary 
at the RO: If the medical record is considered insufficient, 
the fulfillment of the VA's statutory duty to assist requires 
a thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time on the 
matter of service-connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the right hand, right palm, 
right wrist, or residual of a right hand 
injury in service, dated from August 1958 
to the present.  

Thereafter, the RO should obtain copies 
of any additional VA records identified 
by the veteran.  As to any private 
treatment records, the RO should first 
secure the necessary release(s), prior to 
the RO obtaining copies of any such 
records.  

2.  The RO should provide the veteran 
with a National Archives and Records 
Administration, Request for Information 
Needed to Reconstruct Medical Data, NA 
Form 13055, with instructions that the 
veteran fill out and return this form for 
use in reconstructing the veteran's 
service medical records from secondary 
sources.  

3.  Upon the completion of the above, the 
RO should contact the NPRC and obtain 
copies of the veteran's entire service 
medical, administrative, and personnel 
file(s).  These records should then be 
used in a search for copies of any 
additional service medical records 
regarding his duty at all military bases 
as identified, including Company B of the 
385th Military Police Battalion-from 
January 1, 1958 to September 30, 1958.  
All leads should be pursued and 
documented for future reference.  

The RO's request should include a copy of 
the veteran's completed NA Form 13055, 
with a request that the veteran's service 
medical records be reconstructed from 
secondary sources, including records from 
the United States Surgeon General's 
Office.  Copies of the RO's written 
request, the NA Form 13055, as well as 
the NPRC's response, should be maintained 
in the claims file.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
right hand disability currently present.  
All indicated studies should be 
performed.  A complete history from the 
veteran should be recorded.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  Based upon a review of 
the claims file and examination of the 
veteran, the examiner should offer an 
opinion as to the medical probability 
that any right hand disability currently 
present is of service onset or related 
thereto, to include the residual of an 
inservice right hand injury.  A complete 
rationale should be presented for all 
conclusions reached.

5.  The RO should ensure that all 
requested development has been completed, 
to the extent possible and indicated, in 
compliance with this Remand.  If actions 
taken are deficient in any manner, 
appropriate corrective action should be 
undertaken.  Any other development deemed 
warranted by the record should be 
undertaken by the RO.   

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  The RO should readjudicate the 
veteran's claim of service connection for 
a right hand disorder, claimed as 
residuals of a right hand injury on a de 
novo basis.  If the benefit sought by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



